DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16,23,24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 16 and 24 it is unclear how the stabilizing device is configured for locking the piston element in a desired position relative the housing. It is unclear what element or structure enables the locking. In claim 23 it is unclear how the instability is measured or determined. In claim 26 there is no antecedent basis for the term “the reference surface”. It appears claim 26 should depend from claim 25. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18,20,22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubben(US20090299689) in view of Libakken(WO2015118493).
[claim 14] Stubben teaches a piece of furniture(100 fog 1) or a device, comprising a stabilizing device(fig 4) for stabilization of the piece of furniture or the device on a supporting surface, the stabilizing device being mounted to or within the piece of furniture, wherein the stabilizing device comprises, a housing(400) with a piston opening(lower open end) in one end of the housing, the piston opening being arranged to face the supporting surface on which the piece of furniture is supported, a piston element(401) which is mounted movably within the housing and movably at least partly out of the piston opening for engagement with the supporting surface, the piston element being connected to a motor(405) for actuation of a movement of the piston element, a control unit(201) which is connected to the motor to transmit signals to the motor, for control of the actuation of the piston element, at least one first sensor device(current sense resistor, see para[0014]) that is capable of measuring a load on the 
[claim 15] wherein the at least one first sensor device is a load measuring device which measures the load on the motor. 

[claim 17] wherein the motor is an electric motor. 
[claim 18] wherein the at least one first sensor device is adapted to measure an electric current that the motor is consuming. 
[claim 20] wherein the stabilizing device is one of a plurality(4) of stabilizing devices and the control units of the plurality of stabilizing devices are interconnected and configured to transmit signals to each other(fig 2). 
 [claim 22] wherein the at least one second sensor device comprises an accelerometer. 
[claim 23-26] Stubben further teaches the method of stabilizing or leveling a piece of furniture comprising positioning the device on a supporting surface, testing of the piece of furniture or the device is unsteady or not(fig 3) and sending a signal to the control unit to actuate the piston element, and stopping the piston element when the first sensor device registers a load exceeding a predetermined load(fig 3, para[0014]), or from testing if the first surface is level or parallel to a reference surface. 
[claim 27] wherein the control units of the plurality of stabilizing devices are interconnected and configured to transmit signals to each other. Stubben does not disclose that the transmitted signals are wireless signals, however it would have been obvious to one of ordinary skill in the art as of the effective filing date to use wireless signals in place of signals transmitted through wires, as a matter of obvious design choice, as this would have the same functionality as a wired transmission, and would eliminate the need for connecting wires between the control units. 



Response to Arguments
Applicant's arguments filed 4/2/21 have been fully considered but they are not persuasive. Applicant argues that Stubben does not teach a first sensor device capable of measuring a load on the motor and connected to the control unit such that movement of the piston element can be controlled based on input from the at least one first sensor device. The examiner disagrees. As detailed in para[0014] the first sensor is a current sense resistor that measures the current in the motors, which would measure the load on the motor. As detailed in para[0015] the current from the motors is monitored, by the first sensor, to determine if they have reached a limit, to inhibit driving the motor and piston in the current direction, i.e. controlling the movement of the piston element based on input from the first sensor device. Applicant further argues that Stubben does not teach a second sensor device capable of registering a position of the first surface. As detailed in para[0015] the second sensor(accelerometer 200) is used to register the positon of the first surface relative circuit board to determine if the top surface is level. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632